     Case 2:21-cv-01218-JVS-E Document 25 Filed 08/05/21 Page 1 of 2 Page ID #:164




 1   TRACY L. WILKISON
     Acting United States Attorney
 2
     THOMAS D. COKER
 3   Assistant United States Attorney
 4   Chief, Tax Division
     ANDREW T. PRIBE (CA SBN 254904)
 5   Assistant United States Attorney
 6        Federal Building, Suite 7211
          300 North Los Angeles Street
 7
          Los Angeles, California 90012
 8        Telephone: (213) 894-6551
 9        Facsimile: (213) 894-0115
          E-mail: andrew.t.pribe@usdoj.gov
10
11   Attorneys for the United States of America

12                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
13                            WESTERN DIVISION
14
     UNITED STATES OF AMERICA,                   Case No.: 2:21-cv-1218 JVS(Ex)
15
                 Plaintiff,                      Judgment
16
17                     v.

18   ELI GICHON,
19               Defendant.
20
21
22
23
24
25
26
27
28
     Case 2:21-cv-01218-JVS-E Document 25 Filed 08/05/21 Page 2 of 2 Page ID #:165




 1         On the Government’s motion for summary judgment and for good cause
 2   shown, judgment is entered in favor of the United States of America and
 3   against Eli Gichon in the amount of $4,203,817.47, as of February 5, 2021,
 4   plus all subsequent statutory accruals, including interest and penalties, plus
 5   costs and expenses.
 6
 7         IT IS SO ORDERED.
 8    DATED: August 05, 2021               _______________________________
                                           JAMES V. SELNA
 9
                                           UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
